DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 August 2022 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Claim 1 recites:
A system for configuring clinically relevant data to maintain trend context when displayed on a user interface, the system comprising: 
at least one processor; 
the user interface in communication with the at least one processor; and 
one or more computer-readable storage devices storing instructions that, when executed by the at least one processor, cause the user interface to present: 
a first timeline area, the first timeline area comprising: 
a first indication of a timespan presented horizontally between a first boundary and a second boundary, wherein the first indication of the timespan represents at least a portion of a generated timeline, the first indication of the timespan determined from relevant dates corresponding to diagnostic events, the relevant dates being provided in chronological order and spaced apart by an equal distance, the relevant dates comprising a first date, a second date, and a third date, wherein a time between the first date and the second date is less than a time between the second date and the third date, and
a set of clinical diagnoses presented vertically, and 
a duration indicator associated with a clinical diagnosis of the set of clinical diagnoses, the duration indicator having an onset date end associated with an onset date of the clinical diagnosis and a duration region beginning at the onset date end and extending horizontally therefrom, the duration indicator extending through the first date, the second date, and the third date, wherein the duration indicator is compressed between the first date and the second date, and expanded between the second date and the third date based on the time between the first date and the second date being less than the time between the second date and the third date.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity” because viewing patient record when diagnosing and/or treating patients is directed towards managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II).
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mental processes”.
But for the generic computer processor recited with a high level of generality, the steps of processing patient data and to generate visual data as recited may be performed in the human mind either mentally or with pen and paper, and are therefore directed towards concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 2-4 reciting limitations further defining the abstract concept, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
at least one processor; 
the user interface in communication with the at least one processor; and 
one or more computer-readable storage devices storing instructions.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
Regarding the processor, the Specification as originally filed on 27 June 2018 in parent application 62690785 discloses generic computer processors (page 11-12 paragraph 0037).
Regarding the user interface, the Specification as originally filed on 27 June 2018 in parent application 62690785 discloses generic computer monitors (page 11 paragraph 0036).
Assuming arguendo that compressing and expanding a duration indicator is a GUI function (and not part of the abstract concept as identified above), this is a generic function of a generic computer, i.e. displaying a desired data, because the GUI simply displays the compressed and/or expanded data, and such calculations may be performed mentally, for example.
Accordingly, these limitations amount to mere instructions to apply an exception (see MPEP 2106.05(f)).
Additionally, the first indication may be considered to be a form of adding insignificant extra-solution activity to the abstract idea (amounts to insignificant application, see MPEP 2106.05(g))
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 5-7 reciting features of a generic GUI, i.e. scrolling a display, pop-up window, displaying data in tabs, additional limitation(s) which add(s) insignificant extra-solution activity to the abstract idea, additional limitation(s) which generally link(s) the abstract idea to a particular technological environment or field of use).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: at least one processor; the user interface in communication with the at least one processor; and one or more computer-readable storage devices storing instructions; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the first indication expanding/compressing the timespan, Linthicum (20100131293) teaches that zooming in data display for greater detail is well-understood, routine, and conventional in the art (page 10 paragraph 0120).
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 5 reciting scrolling a data display; Linthicum teaches that scrolling, along with moving a viewpoint with a mouse, is well-understood, routine, and conventional in the art (page 10 paragraph 0119), claim 6 reciting a pop-up window; Drew (20110172564) teaches that configuring pop-up data display is well-understood, routine, and conventional in the art (page 18 paragraph 0174 to page 19 paragraph 0177); claim 7 reciting a display tabs, Dulong (20010049673) teaches that various tabs for displaying data on a GUI is well-understood, routine, and conventional in the art (page 8 paragraph 117).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 8 recites:
One or more computer-readable storage devices storing instructions that, when executed a processor, cause a user interface to present: 
a first timeline area, the first timeline area comprising: 
a first indication of a timespan presented horizontally between a first boundary and a second boundary, wherein the first indication of the timespan represents at least a portion of a generated timeline, the first indication of the timespan determined from relevant dates corresponding to diagnostic events, the relevant dates being provided in chronological order and spaced apart by an equal distance, the relevant dates comprising a first date, a second date, and a third date, wherein a time between the first date and the second date is less than a time between the second date and the third date, and
a set of clinical diagnoses presented vertically, and 
a duration indicator associated with a clinical diagnosis of the set of clinical diagnoses, the duration indicator having an onset date end associated with an onset date of the clinical diagnosis and a duration region beginning at the onset date end and extending horizontally therefrom, the duration indicator extending through the first date, the second date, and the third date, wherein the duration indicator is compressed between the first date and the second date, and expanded between the second date and the third date based on the time between the first date and the second date being less than the time between the second date and the third date.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity” because viewing patient record when diagnosing and/or treating patients is directed towards managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II).
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mental processes”.
But for the generic computer processor recited with a high level of generality, the steps of processing patient data and to generate visual data as recited may be performed in the human mind either mentally or with pen and paper, and are therefore directed towards concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 9-11 reciting limitations further defining the abstract concept, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
One or more computer-readable storage devices storing instructions that, when executed a processor, cause a user interface to present:
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
Regarding the processor, the Specification as originally filed on 27 June 2018 in parent application 62690785 discloses generic computer processors (page 11-12 paragraph 0037).
Regarding the user interface, the Specification as originally filed on 27 June 2018 in parent application 62690785 discloses generic computer monitors (page 11 paragraph 0036).
Assuming arguendo that compressing and expanding a duration indicator is a GUI function (and not part of the abstract concept as identified above), this is a generic function of a generic computer, i.e. displaying a desired data, because the GUI simply displays the compressed and/or expanded data, and such calculations may be performed mentally, for example.
Accordingly, these limitations amount to mere instructions to apply an exception (see MPEP 2106.05(f)).
Additionally, the first indication may be considered to be a form of adding insignificant extra-solution activity to the abstract idea (amounts to insignificant application, see MPEP 2106.05(g))
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 12-14 reciting features of a generic GUI, i.e. scrolling a display, pop-up window, displaying data in tabs, additional limitation(s) which add(s) insignificant extra-solution activity to the abstract idea, additional limitation(s) which generally link(s) the abstract idea to a particular technological environment or field of use).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: One or more computer-readable storage devices storing instructions that, when executed a processor, cause a user interface to present; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the first indication expanding/compressing the timespan, Linthicum teaches that zooming in data display for greater detail is well-understood, routine, and conventional in the art (page 10 paragraph 0120).
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 12 reciting scrolling a data display; Linthicum teaches that scrolling, along with moving a viewpoint with a mouse, is well-understood, routine, and conventional in the art (page 10 paragraph 0119), claim 13 reciting a pop-up window; Drew teaches that configuring pop-up data display is well-understood, routine, and conventional in the art (page 18 paragraph 0174 to page 19 paragraph 0177); claim 14 reciting a display tabs, Dulong teaches that various tabs for displaying data on a GUI is well-understood, routine, and conventional in the art (page 8 paragraph 117).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 15 recites:
One or more computer-readable storage devices storing instructions that, when executed a processor, cause a user interface to present: 
a first timeline area comprising: a first indication of a timespan presented horizontally, a set of clinical diagnoses presented vertically, and a duration indicator associated with a clinical diagnosis of the set of clinical diagnoses;
the first indication of the timespan determined from relevant dates corresponding to diagnostic events, the relevant dates being provided in chronological order and spaced apart by an equal distance, the relevant dates comprising a first date, a second date, and a third date, wherein a time between the first date and the second date is less than a time between the second date and the third date;
the duration indicator having an onset date end associated with an onset date of the clinical diagnosis and a duration region beginning at the onset date end and extending horizontally therefrom, the duration indicator extending through the first date, the second date, and the third date, wherein the duration indicator is compressed between the first date and the second date, and expanded between the second date and the third date based on the time between the first date and the second date being less than the time between the second date and the third date; and
a second timeline area comprising: a second indication of the timespan presented horizontally, and a set of diagnostic parameters presented vertically, wherein diagnostics results corresponding to the set of diagnostic parameters are presented in a grid relative to the second indication of the timespan and the set of diagnostic parameters.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity” because viewing patient record when diagnosing and/or treating patients is directed towards managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II).
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mental processes”.
But for the generic computer processor recited with a high level of generality, the steps of processing patient data and to generate visual data as recited may be performed in the human mind either mentally or with pen and paper, and are therefore directed towards concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 16 reciting limitations further defining the abstract concept, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
One or more computer-readable storage devices storing instructions that, when executed a processor, cause a user interface to present.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
Regarding the processor, the Specification as originally filed on 27 June 2018 in parent application 62690785 discloses generic computer processors (page 11-12 paragraph 0037).
Regarding the user interface, the Specification as originally filed on 27 June 2018 in parent application 62690785 discloses generic computer monitors (page 11 paragraph 0036).
Assuming arguendo that compressing and expanding a duration indicator is a GUI function (and not part of the abstract concept as identified above), this is a generic function of a generic computer, i.e. displaying a desired data, because the GUI simply displays the compressed and/or expanded data, and such calculations may be performed mentally, for example.
Accordingly, these limitations amount to mere instructions to apply an exception (see MPEP 2106.05(f)).
Additionally, the first indication may be considered to be a form of adding insignificant extra-solution activity to the abstract idea (amounts to insignificant application, see MPEP 2106.05(g))
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 17-20 reciting features of a generic GUI, i.e. scrolling a display, pop-up window, displaying data in tabs, additional limitation(s) which add(s) insignificant extra-solution activity to the abstract idea, additional limitation(s) which generally link(s) the abstract idea to a particular technological environment or field of use).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: One or more computer-readable storage devices storing instructions that, when executed a processor, cause a user interface to present; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the first indication expanding/compressing the timespan, Linthicum teaches that zooming in data display for great detail is well-understood, routine, and conventional in the art (page 10 paragraph 0120).
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 17 reciting scrolling a data display; Linthicum teaches that scrolling, along with moving a viewpoint with a mouse, is well-understood, routine, and conventional in the art (page 10 paragraph 0119), claims 18-19 reciting a pop-up window; Drew teaches that configuring pop-up data display is well-understood, routine, and conventional in the art (page 18 paragraph 0174 to page 19 paragraph 0177); claim 20 reciting a display tabs, Dulong teaches that various tabs for displaying data on a GUI is well-understood, routine, and conventional in the art (page 8 paragraph 117).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skelton (20100010387) in view of Skelton (20100010586, hereafter referred to as “Skelton ‘586”).

	Claim 1: Skelton teaches:
A system (Abstract illustrating a system) for configuring clinically relevant data (page 1 paragraph 0007 illustrating presenting monitored data to a clinician [considered to be a form of “clinically relevant data”]) to maintain trend context (page 15 paragraph 0144 illustrating the clinician monitoring trends for the patient) when displayed on a user interface (page 29 paragraph 0249 illustrating a user interface), the system comprising: 
at least one processor (page 29 paragraph 0250 illustrating a processor); 
the user interface in communication with the at least one processor (page 29 paragraph 0250 illustrating a user interface receiving data from the processor); and 
one or more computer-readable storage devices storing instructions (page 30 paragraph 0262 illustrating a computer-readable medium) that, when executed by the at least one processor, cause the user interface to present: 
a first timeline area (Figure 14 label 238 illustrating an area comprising a plurality of time periods displayed on a line [considered to be a form of “timeline”]), the first timeline area comprising: 
a first indication of a timespan (Figure 14 illustrating a time period [considered to be a form of “timespan”] before PRS therapy [considered to be a form of “first indication”]) presented horizontally between a first boundary and a second boundary (Figure 14 illustrating the time period horizontally on the screen as a bar graph with a left side of the bar [considered to be a “first boundary”] and right side of the bar [considered to be a “second boundary”]), wherein the first indication of the timespan represents at least a portion of a generated timeline (Figure 14 illustrating the time period representing a part of the generated timeline comprising at least 3 time periods), the first indication of the timespan determined from relevant dates corresponding to diagnostic events (page 29 paragraph 0251 illustrating periods of time on the order of days relating to a diagnostic reading),  the relevant dates being provided in chronological order (Figure 14 illustrating periods in chronological order) and spaced apart by an equal distance (Figure 14 illustrating periods spaced in equal distance apart), the relevant dates comprising a first date, a second date, and a third date (page 29 paragraph 0251 illustrating periods of days);
a set of clinical diagnoses presented vertically (Figure 14 label 242 illustrating posture state key corresponding to the states displayed vertically on each bar graph [the states are considered to be forms of “clinical diagnoses”]), and
a duration indicator associated with a clinical diagnosis of the set of clinical diagnoses (Figure 14 illustrating a baseline period before PRS therapy, wherein the baseline period indicates the percentage of different states for the patient [considered to be a form of “associated” with the states]), the duration indicator having an onset date end associated with an onset date of the clinical diagnosis (Figure 14 illustrating the left side of the bar graph indicating the onset date end, Figure 12 label 218 illustrating the onset time period, page 27 paragraph 0238 illustrating the baseline time period can be on the order of days, months, or years) and a duration region beginning at the onset date end and extending horizontally therefrom (Figure 14 illustrating the bar [considered to be a form of “duration region”] beginning on the left line and extending to the right line), the duration indicator extending through the first date, the second date, and the third date (page 29 paragraph 0251 illustrating periods of time on the order of days). 
	Skelton does not teach:
wherein a time between the first date and the second date is less than a time between the second date and the third date, 
wherein the duration indicator is compressed between the first date and the second date, and expanded between the second date and the third date based on the time between the first date and the second date being less than the time between the second date and the third date.
Skelton ‘586 teaches:
wherein a time between the first date and the second date is less than a time between the second date and the third date (Figure 11 illustrating a first date of 06/13/2008, a second date of 06/14/2008, and a third date of 06/16/2008, which represents a difference of one day and two days therebetween, respectively), 
wherein the duration indicator is compressed between the first date and the second date, and expanded between the second date and the third date based on the time between the first date and the second date being less than the time between the second date and the third date (Figure 11 illustrating that the difference between the first and second dates is one day, and the difference between the second and third dates is two days).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Skelton ‘586 within the graph of Skelton with the motivation of displaying non-consecutive days for improved evaluation of patient efficacy (Skelton ‘586; page 23 paragraph 0240).

Claim 4: Skelton in view of Skelton ‘586 teach:
The system of claim 1, as discussed above and incorporated herein.
Skelton further teaches:
wherein the duration indicator associated with the clinical diagnosis additionally has a termination date end associated with a termination date of the clinical diagnosis (Figure 14 illustrating the right side of the bar graph, page 27 paragraph 0238 illustrating the baseline period with an end date), the termination date end opposite the onset date end (Figure 14 visually representing the end date on the right side of the bar graph), and wherein the duration region extends horizontally from the onset date end to the termination date end (Figure 14 illustrating the bar area extending from the left side to the right side representing data for the time period from the start date of the baseline period to the end date of the baseline period).

Claim 8: Skelton teaches:
One or more computer-readable storage devices storing instructions (page 2 paragraph 0010 illustrating a processor with computer readable storage medium) that, when executed a processor, cause a user interface to present (page 29 paragraph 0249 illustrating a user interface): 
a first timeline area (Figure 14 label 238 illustrating an area comprising a plurality of time periods displayed on a line [considered to be a form of “timeline”]), the first timeline area comprising:
a first indication of a timespan (Figure 14 illustrating a time period [considered to be a form of “timespan”] before PRS therapy [considered to be a form of “first indication”]) presented horizontally between a first boundary and a second boundary (Figure 14 illustrating the time period horizontally on the screen as a bar graph with a left side of the bar [considered to be a “first boundary”] and right side of the bar [considered to be a “second boundary”]), wherein the first indication of the timespan represents at least a portion of a generated timeline (Figure 14 illustrating the time period representing a part of the generated timeline comprising at least 3 time periods), the first indication of the timespan determined from relevant dates corresponding to diagnostic events (page 29 paragraph 0251 illustrating periods of time on the order of days relating to a diagnostic reading),, the relevant dates being provided in chronological order (Figure 14 illustrating periods in chronological order) and spaced apart by an equal distance (Figure 14 illustrating periods spaced in equal distance apart), the relevant dates comprising a first date, a second date, and a third date (page 29 paragraph 0251 illustrating periods of days), 
a set of clinical diagnoses presented vertically (Figure 14 label 242 illustrating posture state key corresponding to the states displayed vertically on each bar graph [the states are considered to be forms of “clinical diagnoses”]), and 
a duration indicator associated with a clinical diagnosis of the set of clinical diagnoses (Figure 14 illustrating a baseline period before PRS therapy, wherein the baseline period indicates the percentage of different states for the patient [considered to be a form of “associated” with the states]), the duration indicator having an onset date end associated with an onset date of the clinical diagnosis (Figure 14 illustrating the left side of the bar graph indicating the onset date end, Figure 12 label 218 illustrating the onset time period, page 27 paragraph 0238 illustrating the baseline time period can be on the order of days, months, or years) and a duration region beginning at the onset date end and extending horizontally therefrom (Figure 14 illustrating the bar [considered to be a form of “duration region”] beginning on the left line and extending to the right line), the duration indicator extending through the first date, the second date, and the third date (page 29 paragraph 0251 illustrating periods of time on the order of days).
Skelton does not teach:
wherein a time between the first date and the second date is less than a time between the second date and the third date,
wherein the duration indicator is compressed between the first date and the second date, and expanded between the second date and the third date based on the time between the first date and the second date being less than the time between the second date and the third date.
Skelton ‘586 teaches:
wherein a time between the first date and the second date is less than a time between the second date and the third date (Figure 11 illustrating a first date of 06/13/2008, a second date of 06/14/2008, and a third date of 06/16/2008, which represents a difference of one day and two days therebetween, respectively),
wherein the duration indicator is compressed between the first date and the second date, and expanded between the second date and the third date based on the time between the first date and the second date being less than the time between the second date and the third date (Figure 11 illustrating that the difference between the first and second dates is one day, and the difference between the second and third dates is two days).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Skelton ‘586 within the graph of Skelton with the motivation of displaying non-consecutive days for improved evaluation of patient efficacy (Skelton ‘586; page 23 paragraph 0240).

Claim 11: Skelton in view of Skelton ‘586 teach:
The one or more storage devices of claim 8, as discussed above and incorporated herein.
Skelton further teaches:
wherein the duration indicator associated with the clinical diagnosis additionally has a termination date end associated with a termination date of the clinical diagnosis (Figure 14 illustrating the right side of the bar graph, page 27 paragraph 0238 illustrating the baseline period with an end date), the termination date end opposite the onset date end (Figure 14 visually representing the end date on the right side of the bar graph), and wherein the duration region extends horizontally from the onset date end to the termination date end (Figure 14 illustrating the bar area extending from the left side to the right side representing data for the time period from the start date of the baseline period to the end date of the baseline period).

Claim(s) 2-3, 5, 9-10, 12, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skelton in view of Skelton ‘586, as applied to parent claim(s) 1, 8, 11 above, as applicable, and further in view of Linthicum.

Claim 2: Skelton in view of Skelton ‘586 teach:
The system of claim 1, as discussed above and incorporated herein.
Skelton further teaches:
diagnostics results corresponding to the set of diagnostic parameters (page 12 paragraph 0115 illustrating sensing a plurality of physiological parameters of the patient).
Skelton in view of Skelton ‘586 do not teach:
wherein the user interface further presents a second timeline area, the second timeline area comprising a second indication of the timespan presented horizontally and a set of diagnostic parameters presented vertically, wherein diagnostics results corresponding to the set of diagnostic parameters are presented in a grid relative to the second indication of the timespan and the set of diagnostic parameters.
Linthicum teaches:
wherein the user interface further presents a second timeline area (Figure 7 illustrating a timeline), the second timeline area comprising a second indication of the timespan presented horizontally (Figure 7 illustrating time group by decades presented on a horizontal time axis) and a set of diagnostic parameters presented vertically (Figure 7 illustrating rows representing encounters, results, problems, procedures, medications [considered to be forms of “diagnostic parameters”] displayed vertically), wherein diagnostics results corresponding to the set of diagnostic parameters are presented in a grid relative to the second indication of the timespan and the set of diagnostic parameters (Figure 7-8 illustrating data parameters for each row and snapped to a grid for the date of the data parameter).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the stacked data grid display of Linthicum within the patient monitoring system of Skelton in view of Skelton ‘586 with the motivation of providing a user interface design that would prevent unintended adverse consequences from computer entry errors and improve patient care (Linthicum; page 1 paragraph 0008).

Claim 3: Skelton in view of Skelton ‘586 and Linthicum teach:
The system of claim 2, as discussed above and incorporated herein.
Skelton further teaches:
a diagnostic result corresponding to a diagnostic parameter of the set of diagnostic parameters (page 12 paragraph 0115 illustrating physiological parameter values [considered to be a form of “diagnostic result”] for the physiological parameters being monitored).
Skelton in view of Skelton ‘586 do not teach:
wherein the user interface further presents a diagnostic result corresponding to a diagnostic parameter of the set of diagnostic parameters, the diagnostic result having an associated date included in the generated timeline.
Linthicum teaches:
wherein the user interface further presents a diagnostic result corresponding to a diagnostic parameter of the set of diagnostic parameters (page 4 paragraph 0047 illustrating diagnostic test results), the diagnostic result having an associated date included in the generated timeline (Figure 6-7 illustrating displaying results with a date).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the stacked data grid display of Linthicum within the patient monitoring system of Skelton in view of Skelton ‘586 and Linthicum with the motivation of providing a user interface design that would prevent unintended adverse consequences from computer entry errors and improve patient care (Linthicum; page 1 paragraph 0008).

Claim 5: Skelton in view of Skelton ‘586 teach:
The system of claim 1, as discussed above and incorporated herein.
Skelton in view of Skelton ‘586 do not teach:
wherein the first indication of the timespan is scrollable between the first boundary and the second boundary, and wherein scrolling the first indication of the timespan changes a view of the generated timeline.
Linthicum teaches:
wherein the first indication of the timespan is scrollable between the first boundary and the second boundary (page 10 paragraph 0119 illustrating scrolling the change level/granularity of the timeline), and wherein scrolling the first indication of the timespan changes a view of the generated timeline (page 10 paragraph 0119 illustrating scrolling changes the viewpoint of the timeline).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include scrolling display of Linthicum within the patient monitoring system of Skelton with the motivation of allowing the user to view additional and/or different patient data in a convenient way when displayed on a computer monitor with a fixed size (Linthicum; page 10 paragraph 0119).

Claim 9: Skelton in view of Skelton ‘586 teach:
The one or more storage devices of claim 8, as discussed above and incorporated herein.
Skelton further teaches:
diagnostics results corresponding to the set of diagnostic parameters (page 12 paragraph 0115 illustrating sensing a plurality of physiological parameters of the patient).
Skelton in view of Skelton ‘586 do not teach:
wherein the user interface further presents a second timeline, the second timeline comprising a second indication of the timespan presented horizontally and a set of diagnostic parameters presented vertically, wherein diagnostics results corresponding to the set of diagnostic parameters are presented in a grid relative to the second indication of the timespan and the set of diagnostic parameters.
Linthicum teaches:
wherein the user interface further presents a second timeline, (Figure 7 illustrating a timeline) the second timeline comprising a second indication of the timespan presented horizontally (Figure 7 illustrating time group by decades presented on a horizontal time axis) and a set of diagnostic parameters presented vertically (Figure 7 illustrating rows representing encounters, results, problems, procedures, medications [considered to be forms of “diagnostic parameters”] displayed vertically), wherein diagnostics results corresponding to the set of diagnostic parameters are presented in a grid relative to the second indication of the timespan and the set of diagnostic parameters (Figure 7-8 illustrating data parameters for each row and snapped to a grid for the date of the data parameter).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the stacked data grid display of Linthicum within the patient monitoring system of Skelton in view of Skelton ‘586 with the motivation of providing a user interface design that would prevent unintended adverse consequences from computer entry errors and improve patient care (Linthicum; page 1 paragraph 0008).

Claim 10: Skelton in view of Skelton ‘586 and Linthicum teach:
The one or more storage devices of claim 9, as discussed above and incorporated herein.
Skelton further teaches:
a diagnostic result corresponding to a diagnostic parameter of the set of diagnostic parameters (page 12 paragraph 0115 illustrating physiological parameter values [considered to be a form of “diagnostic result”] for the physiological parameters being monitored).
Skelton in view of Skelton ‘586 do not teach:
wherein the user interface further presents a diagnostic result corresponding to a diagnostic parameter of the set of diagnostic parameters, the diagnostic result having an associated date included in the generated timeline.
Linthicum teaches:
wherein the user interface further presents a diagnostic result corresponding to a diagnostic parameter of the set of diagnostic parameters (page 4 paragraph 0047 illustrating diagnostic test results), the diagnostic result having an associated date included in the generated timeline (Figure 6-7 illustrating displaying results with a date).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the stacked data grid display of Linthicum within the patient monitoring system of Skelton in view of Skelton ‘586 and Linthicum with the motivation of providing a user interface design that would prevent unintended adverse consequences from computer entry errors and improve patient care (Linthicum; page 1 paragraph 0008).

Claim 12: Skelton in view of Skelton ‘586 teach:
The one or more storage devices of claim 11, as discussed above and incorporated herein.
Skelton in view of Skelton ‘586 do not teach:
wherein the first indication of the timespan is scrollable between the first boundary and the second boundary, and wherein scrolling the first indication of the timespan changes a view of the generated timeline.
Linthicum teaches:
wherein the first indication of the timespan is scrollable between the first boundary and the second boundary (page 10 paragraph 0119 illustrating scrolling the change level/granularity of the timeline), and wherein scrolling the first indication of the timespan changes a view of the generated timeline (page 10 paragraph 0119 illustrating scrolling changes the viewpoint of the timeline).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include scrolling display of Linthicum within the patient monitoring system of Skelton in view of Skelton ‘586 with the motivation of allowing the user to view additional and/or different patient data in a convenient way when displayed on a computer monitor with a fixed size (Linthicum; page 10 paragraph 0119).

Claim 15: Skelton teaches:
One or more computer-readable storage devices storing instructions (page 2 paragraph 0010 illustrating a processor with computer readable storage medium) that, when executed a processor, cause a user interface to present (page 29 paragraph 0249 illustrating a user interface): 
a first timeline area (Figure 14 label 238 illustrating an area comprising a plurality of time periods displayed on a line [considered to be a form of “timeline”]) comprising: a first indication of a timespan (Figure 14 illustrating a time period [considered to be a form of “timespan”] before PRS therapy [considered to be a form of “first indication”]) presented horizontally (Figure 14 illustrating the time period horizontally on the screen as a bar graph with a left side of the bar and right side of the bar), a set of clinical diagnoses presented vertically (Figure 14 label 242 illustrating posture state key corresponding to the states displayed vertically on each bar graph [the states are considered to be forms of “clinical diagnoses”]), and a duration indicator associated with a clinical diagnosis of the set of clinical diagnoses (Figure 14 illustrating a baseline period before PRS therapy, wherein the baseline period indicates the percentage of different states for the patient [considered to be a form of “associated” with the states]);
the first indication of the timespan determined from relevant dates corresponding to diagnostic events (page 29 paragraph 0251 illustrating periods of time on the order of days relating to a diagnostic reading), the relevant dates being provided in chronological order (Figure 14 illustrating periods in chronological order) and spaced apart by an equal distance (Figure 14 illustrating periods spaced in equal distance apart), the relevant dates comprising a first date, a second date, and a third date  (page 29 paragraph 0251 illustrating periods of days), 
the duration indicator having an onset date end associated with an onset date of the clinical diagnosis (Figure 14 illustrating the left side of the bar graph indicating the onset date end, Figure 12 label 218 illustrating the onset time period, page 27 paragraph 0238 illustrating the baseline time period can be on the order of days, months, or years) and a duration region beginning at the onset date end and extending horizontally therefrom (Figure 14 illustrating the bar [considered to be a form of “duration region”] beginning on the left line and extending to the right line), the duration indicator extending through the first date, the second date, and the third date (page 29 paragraph 0251 illustrating periods of time on the order of days);
Skelton does not teach:
wherein a time between the first date and the second date is less than a time between the second date and the third date;
wherein the duration indicator is compressed between the first date and the second date, and expanded between the second date and the third date based on the time between the first date and the second date being less than the time between the second date and the third date.
Skelton ‘586 teaches:
wherein a time between the first date and the second date is less than a time between the second date and the third date (Figure 11 illustrating a first date of 06/13/2008, a second date of 06/14/2008, and a third date of 06/16/2008, which represents a difference of one day and two days therebetween, respectively),
wherein the duration indicator is compressed between the first date and the second date, and expanded between the second date and the third date based on the time between the first date and the second date being less than the time between the second date and the third date (Figure 11 illustrating that the difference between the first and second dates is one day, and the difference between the second and third dates is two days).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Skelton ‘586 within the graph of Skelton with the motivation of displaying non-consecutive days for improved evaluation of patient efficacy (Skelton ‘586; page 23 paragraph 0240).
Skelton further teaches:
diagnostics results corresponding to the set of diagnostic parameters (page 12 paragraph 0115 illustrating sensing a plurality of physiological parameters of the patient).
Skelton in view of Skelton ‘586 do not teach:
a second timeline area comprising: a second indication of the timespan presented horizontally, and a set of diagnostic parameters presented vertically, wherein diagnostics results corresponding to the set of diagnostic parameters are presented in a grid relative to the second indication of the timespan and the set of diagnostic parameters.
Linthicum teaches:
a second timeline area (Figure 7 illustrating a timeline) comprising: a second indication of the timespan presented horizontally (Figure 7 illustrating time group by decades presented on a horizontal time axis), and a set of diagnostic parameters presented vertically (Figure 7 illustrating rows representing encounters, results, problems, procedures, medications [considered to be forms of “diagnostic parameters”] displayed vertically), wherein diagnostics results corresponding to the set of diagnostic parameters are presented in a grid relative to the second indication of the timespan and the set of diagnostic parameters (Figure 7-8 illustrating data parameters for each row and snapped to a grid for the date of the data parameter).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the stacked data grid display of Linthicum within the patient monitoring system of Skelton in view of Skelton ‘586 with the motivation of providing a user interface design that would prevent unintended adverse consequences from computer entry errors and improve patient care (Linthicum; page 1 paragraph 0008).

Claim 16: Skelton in view of Skelton ‘586 and Linthicum teach:
The one or more storage devices of claim 15, as discussed above and incorporated herein.
Skelton further teaches:
wherein the duration indicator associated with the clinical diagnosis additionally has a termination date end associated with a termination date of the clinical diagnosis (Figure 14 illustrating the right side of the bar graph, page 27 paragraph 0238 illustrating the baseline period with an end date), the termination date end opposite the onset date end (Figure 14 visually representing the end date on the right side of the bar graph), and wherein the duration region extends horizontally from the onset date end to the termination date end (Figure 14 illustrating the bar area extending from the left side to the right side representing data for the time period from the start date of the baseline period to the end date of the baseline period).

Claim 17: Skelton in view of Skelton ‘586 and Linthicum teach:
The one or more storage devices of claim 16, as discussed above and incorporated herein.
Skelton in view of Skelton ‘586 do not teach:
wherein the first indication of the timespan is scrollable between the first boundary and the second boundary, and wherein scrolling the first indication of the timespan changes a view of the generated timeline.
Linthicum teaches:
wherein the first indication of the timespan is scrollable between the first boundary and the second boundary (page 10 paragraph 0119 illustrating scrolling the change level/granularity of the timeline), and wherein scrolling the first indication of the timespan changes a view of the generated timeline (page 10 paragraph 0119 illustrating scrolling changes the viewpoint of the timeline).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include scrolling display of Linthicum within the patient monitoring system of Skelton in view of Skelton ‘586 and Linthicum with the motivation of allowing the user to view additional and/or different patient data in a convenient way when displayed on a computer monitor with a fixed size (Linthicum; page 10 paragraph 0119).

Claim(s) 6, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skelton in view of Skelton ‘586 as applied to parent claim(s) 1, 8 above as applicable, and further in view of Drew.

Claim 6: Skelton in view of Skelton ‘586 teach:
The system of claim 1, as discussed above and incorporated herein.
Skelton further teaches presenting the data on a Web page (15 paragraph 0145).
Skelton in view of Skelton ‘586 do not teach:
wherein the duration indicator comprises metadata links to an EHR, and wherein when an input is received at the duration indicator, the user interface further presents a pop-up window that includes additional information associated with the clinical diagnosis corresponding to the duration indicator.
Drew teaches:
wherein the duration indicator comprises metadata links to an EHR (Figure 14-15 illustrating displaying treatment parameters for the patient [considered to be a form of “EHR”]), and wherein when an input is received at the duration indicator, the user interface further presents a pop-up window that includes additional information associated with the clinical diagnosis corresponding to the duration indicator (Figure 14-15, page 18 paragraph 0174 illustrating the user selecting or hovering over the selected time to display the patient data in a popup window).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include popup display of Drew within the patient monitoring system of Skelton in view of Skelton ‘586 with the motivation of allowing the user to view additional and/or different patient data in a convenient way via an additional popup window that may be disappear without affecting the current patient view(Drew; page 18-19 paragraph 0174-0176).

Claim 13: Skelton in view of Skelton ‘586 teach:
The one or more storage devices of claim 8, as discussed above and incorporated herein.
Skelton further teaches presenting the data on a Web page (15 paragraph 0145).
Skelton in view of Skelton ’586 do not teach:
wherein the duration indicator comprises metadata links to an EHR, and wherein when an input is received at the duration indicator, the user interface further presents a pop-up window that includes additional information associated with the clinical diagnosis corresponding to the duration indicator.
Drew teaches:
wherein the duration indicator comprises metadata links to an EHR (Figure 14-15 illustrating displaying treatment parameters for the patient [considered to be a form of “HER”]), and wherein when an input is received at the duration indicator, the user interface further presents a pop-up window that includes additional information associated with the clinical diagnosis corresponding to the duration indicator (Figure 14-15, page 18 paragraph 0174 illustrating the user selecting or hovering over the selected time to display the patient data in a popup window).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include popup display of Drew within the patient monitoring system of Skelton in view of Skelton ‘586 with the motivation of allowing the user to view additional and/or different patient data in a convenient way via an additional popup window that may be disappear without affecting the current patient view(Drew; page 18-19 paragraph 0174-0176).

Claim(s) 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skelton in view of Skelton ‘586 as applied to parent claim(s) 1, 8 above, as applicable, and further in view of Dulong.

Claim 7: Skelton in view of Skelton ‘586 teach:
The system of claim 1, as discussed above and incorporated herein.
Skelton further teaches:
wherein the user interface further presents a medication area (page 8 paragraph 0077) entering medication data for the patient.
Skelton in view of Skelton ‘586 do not teach:
the medication area comprising a series of tabs, each tab associated with a medication classification, wherein the series of tabs is determined by one or more medications stored in an EHR, and wherein each tab toggles between a list of medications corresponding to the medication classification associated with the tab.
Dulong teaches:
the medication area comprising a series of tabs (Figure 5 illustrating a MEDICATIONS screen with a plurality of tabs, e.g. Scheduled, PRN, IV, All, Floorstock, Formulary), each tab associated with a medication classification (Figure 5 illustrating a plurality of tabs, e.g. Scheduled, PRN, IV, All, Floorstock, Formulary), wherein the series of tabs is determined by one or more medications stored in an EHR (Figure 5 illustrating medications sorted into tabs as part of a patient’s electronic medical record), and wherein each tab toggles between a list of medications corresponding to the medication classification associated with the tab (Figure 5 illustrating sorting medications into tabs [considered to be a form of “classification”]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the medication tabs of Dulong within the patient monitoring system of Skelton in view of Skelton ‘586 with the motivation of providing easy viewing for the user by sorting medications into different tabs based on the medication’s relevancy to the displayed tab (page 8 paragraph 0117).

Claim 14: Skelton in view of Skelton ‘586 teach:
The one or more storage devices of claim 8, as discussed above and incorporated herein.
Skelton further teaches:
wherein the user interface further presents a medication area (page 8 paragraph 0077) entering medication data for the patient.
Skelton in view of Skelton ‘586 do not teach:
the medication area comprising a series of tabs, each tab associated with a medication classification, wherein the series of tabs is determined by one or more medications stored in an EHR, and wherein each tab toggles between a list of medications corresponding to the medication classification associated with the tab.
Dulong teaches:
the medication area comprising a series of tabs (Figure 5 illustrating a MEDICATIONS screen with a plurality of tabs, e.g. Scheduled, PRN, IV, All, Floorstock, Formulary), each tab associated with a medication classification (Figure 5 illustrating a plurality of tabs, e.g. Scheduled, PRN, IV, All, Floorstock, Formulary), wherein the series of tabs is determined by one or more medications stored in an EHR (Figure 5 illustrating medications sorted into tabs as part of a patient’s electronic medical record), and wherein each tab toggles between a list of medications corresponding to the medication classification associated with the tab (Figure 5 illustrating sorting medications into tabs [considered to be a form of “classification”]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the medication tabs of Dulong within the patient monitoring system of Skelton in view of Skelton ‘586 with the motivation of providing easy viewing for the user by sorting medications into different tabs based on the medication’s relevancy to the displayed tab (page 8 paragraph 0117).

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skelton in view of Skelton ‘586 and Linthicum as applied to parent claim(s) 15 above, as applicable, and further in view of Drew.

Claim 18: Skelton in view of Skelton ‘586 and Linthicum teach:
The one or more storage devices of claim 15, as discussed above and incorporated herein.
Skelton further teaches presenting the data on a Web page (15 paragraph 0145).
Skelton in view of Skelton ‘586 and Linthicum do not teach:
wherein the duration indicator comprises metadata links to an EHR, and wherein when an input is received at the duration indicator, the user interface further presents a pop-up window that includes additional information associated with the clinical diagnosis corresponding to the duration indicator.
Drew teaches:
wherein the duration indicator comprises metadata links to an EHR (Figure 14-15 illustrating displaying treatment parameters for the patient [considered to be a form of “EHR”]), and wherein when an input is received at the duration indicator, the user interface further presents a pop-up window that includes additional information associated with the clinical diagnosis corresponding to the duration indicator (Figure 14-15, page 18 paragraph 0174 illustrating the user selecting or hovering over the selected time to display the patient data in a popup window).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include popup display of Drew within the patient monitoring system of Skelton in view of Skelton ‘586 and Linthicum with the motivation of allowing the user to view additional and/or different patient data in a convenient way via an additional popup window that may be disappear without affecting the current patient view(Drew; page 18-19 paragraph 0174-0176).

Claim 19: Skelton in view of Skelton ‘586 and Linthicum teach:
The one or more storage devices of claim 15, as discussed above and incorporated herein.
Skelton further teaches presenting the data on a Web page (15 paragraph 0145).
Skelton in view of Skelton ‘586 and Linthicum do not teach:
wherein a date included in the first indication of the timespan comprises metadata links to an EHR, and wherein when an input is received at the date, the user interface further presents a pop-up window that includes additional information associated with the date.
Drew teaches:
wherein a date included in the first indication of the timespan comprises metadata links to an HER  (Figure 14-15 illustrating displaying treatment parameters for the patient [considered to be a form of “EHR”] together with dates), and wherein when an input is received at the date, the user interface further presents a pop-up window that includes additional information associated with the date (Figure 14-15, page 18 paragraph 0174 illustrating the user selecting or hovering over the selected time to display the patient data in a popup window).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include popup display of Drew within the patient monitoring system of Skelton in view of Skelton ‘586 and Linthicum with the motivation of allowing the user to view additional and/or different patient data in a convenient way via an additional popup window that may be disappear without affecting the current patient view(Drew; page 18-19 paragraph 0174-0176).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skelton in view of Skelton ‘586 and Linthicum as applied to parent claim 15 above, and further in view of Dulong.

Claim 20: Skelton in view of Skelton ‘586 and Linthicum teach:
The one or more storage devices of claim 15, as discussed above and incorporated herein.
Skelton further teaches:
wherein the user interface further presents a medication area (page 8 paragraph 0077) entering medication data for the patient.
Skelton in view of Skelton ‘586 and Linthicum do not teach:
the medication area comprising a series of tabs, each tab associated with a medication classification, wherein the series of tabs is determined by one or more medications stored in an EHR, and wherein each tab toggles between a list of medications corresponding to the medication classification associated with the tab.
Dulong teaches:
the medication area comprising a series of tabs (Figure 5 illustrating a MEDICATIONS screen with a plurality of tabs, e.g. Scheduled, PRN, IV, All, Floorstock, Formulary), each tab associated with a medication classification (Figure 5 illustrating a plurality of tabs, e.g. Scheduled, PRN, IV, All, Floorstock, Formulary), wherein the series of tabs is determined by one or more medications stored in an EHR (Figure 5 illustrating medications sorted into tabs as part of a patient’s electronic medical record), and wherein each tab toggles between a list of medications corresponding to the medication classification associated with the tab (Figure 5 illustrating sorting medications into tabs [considered to be a form of “classification”]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the medication tabs of Dulong within the patient monitoring system of Skelton in view of Skelton ‘586 and Linthicum with the motivation of providing easy viewing for the user by sorting medications into different tabs based on the medication’s relevancy to the displayed tab (page 8 paragraph 0117).

Response to Arguments
In the Remarks filed on 31 August 2022, Applicant makes numerous arguments. Examiner will address these arguments in the order presented.

On page 11-14 Applicant argues that the claims provide technical improvement, and specifically recites compressed timeline for small screen display.
As claimed, the steps of processing data and generating compressed timelines have been identified as being part of the abstract concept. For example, these steps may be performed mentally either in the human mind or with pen and paper.
The GUI is merely invoked in a post hoc manner to implement the abstract concept.

Applicant’s arguments with respect to claim(s) 1-20 on page 15-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Based on the evidence presented above, Applicant’s argument is not found persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Engelfriet (20030038831) discloses a timeline with variable time axis (Figure 4).
Al-Ali (20190304605) discloses a historical, updated, and instantaneous data readout for heart data (Figure 2A-C).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MERCHANT SHAHID R (SPE) can be reached on (571)270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        



/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626